This is an appeal by the contestant of an alleged will of Eldon M. Love from the denial of his motion to frame jury issues. Having considered the entire record of the case, which includes the testimony of witnesses (rather than the customary statements of expected proof) and a record of the hospitalization of the deceased which began on the day the alleged will was signed, having given due weight to the deci*898sion of the trial judge (Laws v. Aschenbeck, 326 Mass. 7, 11 [1950]), and having applied the frequently stated principles governing such cases (Neill v. Brackett, 234 Mass. 367, 369-370 [1920]; Morin v. Morin, 328 Mass. 33, 34 [1951]; Stewart v. Forrest, 356 Mass. 728 [1969]; Markus v. Gross, 1 Mass. App. Ct. 823 [1973]), we are of the opinion that there was no error.
John T. Donoghue for Albert E. Love, Jr.
Bernard A. Dwork for Edison M. Love & another.

Order affirmed.